Citation Nr: 1027242	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-45 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2009 and March 2009 rating decisions of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the January 2009 rating decision, the RO granted 
service connection for anxiety disorder and assigned a 10 percent 
evaluation, effective June 30, 2008.  That determination also 
denied service connection for peripheral neuropathy and a skin 
disability.  In the March 2009 rating decision, the RO denied 
service connection for hypertension.

In March 2010, the Veteran and his wife testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
file.

The issues of entitlement to an initial evaluation in excess of 
10 percent for anxiety disorder and entitlement to service 
connection for a skin disorder, to include as being secondary to 
herbicide exposure, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The currently demonstrated hypertension is not shown to be 
due to herbicide exposure, nor was hypertension diagnosed in 
service or manifested within one year after separation from 
active service.

2.  The preponderance of the evidence is against a finding that 
the Veteran has peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein, to include 
as secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Peripheral neuropathy was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 (2009), 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  A VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the United 
States Court of Appeal for the Federal Circuit held that the VCAA 
notice must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied by 
post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award. The timing requirement enunciated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies 
equally to all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to the 
appellant's claims.  In a July 2008 letter, the Veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on his 
behalf, and how disability evaluations and effective dates are 
assigned once service connection has been awarded.  This letter 
predated the rating decisions on appeal.

As to VA's duty to assist, VA has obtained VA treatment records, 
private medical records identified by the Veteran, provided the 
Veteran with an examination in connection with his claim for 
service connection for hypertension, and provided the Veteran 
with a hearing before the Board, which was held in March 2010.  
At the March 2010 hearing, the Veteran submitted an additional 
opinion by a private physician.  He waived initial consideration 
of that evidence by the RO.  See Transcript on page 2.  Thus, the 
Board may consider the additional evidence in the first instance.  
See 38 C.F.R. § 20.1304(c) (2009).

In March 2010, the Veteran testified that his peripheral 
neuropathy had been evaluated in 2003 at the VA facility in Ann 
Arbor, Michigan.  See Transcript on page 25.  Of record are VA 
treatment records dated from November 2003 from the Ann Arbor, 
Michigan, facility.  

The Board contemplated whether there were records prior to 
November 2003 based upon the Veteran's testimony (as the VA 
treatment records from 2003 to 2008 do not show testing for or an 
evaluation of peripheral neuropathy).  However, it has been 
determined that November 2003 is the earliest VA treatment record 
for the following reasons.  One, when the Veteran submitted 
claims for compensation benefits in 2004, he indicated having 
received treatment from VA since 2000.  See VA Form 21-526, 
Veteran's Application for Compensation or Pension, received in 
June 2004.  When VA obtained the medical records from VA, the 
earliest medical record was dated November 26, 2003.  Two, in 
that particular treatment record, the examiner noted the Veteran 
was there to "establish[] care," which would indicate that he 
had not received care previously from VA.  Three, when the 
Veteran submitted his 2008 claim for compensation benefits, he 
indicated his treatment for the disabilities (including 
peripheral neuropathy) began in 2002.  See VA Form 21-526, 
received in June 2008.  When the VA medical records were 
associated with the claims file, the earliest treatment record 
was the November 26, 2003 record, which is entirely consistent 
with the 2004 request for VA treatment records.  For these 
reasons, the Board concludes that November 2003 is the earliest 
date for VA treatment, and there is no need to remand to attempt 
to obtain any treatment records prior to November 2003.

VA has not provided the Veteran with an examination in connection 
with the claim for service connection for peripheral neuropathy, 
and the Board finds that a medical examination was not required.  
In this regard, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability; 
and (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed each of the above elements and how the Board must apply 
the facts of the case to the law regarding when an examination 
was necessary, with which the Board has complied.

As to element (1), the Board finds that such criteria have not 
been met.  The Veteran testified that his peripheral neuropathy 
was evaluated in 2003, but admitted he did not know the results 
of the testing.  See Transcript on page 25.  He was asked if the 
tingling in his legs and extremities had ceased or continued.  
Id. on page 26.  The Veteran stated that the symptoms would come 
and go and admitted he had not received any treatment for these 
symptoms.  Id.  The Board concludes the evidence does not 
establish that there is competent evidence of either a current 
disability or persistent or recurrent symptoms of a disability.  
First, the record shows no diagnosis of peripheral neuropathy by 
a competent professional.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (current disability requirement is satisfied when 
a claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if the disability resolves prior to adjudication of the claim).  

Second, while the Veteran is competent to report symptoms 
associated with his lower extremities, the Board finds that his 
testimony at the March 2010 hearing is outweighed by the VA and 
private medical records dating from 2003 to 2008, a period 
covering five years.  In none of these records did the Veteran 
report symptoms of peripheral neuropathy to the examiners.  When 
he was evaluated in April 2007 for his hypertension, the Veteran 
denied any history of diabetes, claudication, deep vein 
thrombosis, or clots.  See April 2007 private medical record.  In 
discussing these symptoms involving his lower extremities, the 
Board finds that a reasonable person would have pointed out that 
he was having other symptoms associated with his lower 
extremities.  Instead, that record is silent.  The other 
treatment records, both VA and private, are silent as well 
regarding symptoms associated with his lower extremities that 
could be construed as complaints associated with peripheral 
neuropathy.  

Thus, the Board concludes that during the appeal period, the 
Veteran has not provided lay evidence of either a current 
disability or of persistent or recurrent symptoms of a disability 
to establish this element of the McLendon test.  See McClain, 
supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Because at least one element of the McLendon test has not been 
met in this case (competent evidence of a current disability or 
persistent or recurrent symptoms of a disability), an examination 
or medical nexus opinion is not necessary to make a decision on 
the claim for service connection for peripheral neuropathy.

Further regarding the duty to assist, the Veteran's statements in 
support of the claim are of record, including testimony provided 
at the March 2010 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  

In sum, the Board concludes that the VA has satisfied its duties 
to notify and to assist the claimant in this case.  No further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis

The Veteran states that he developed hypertension while in 
service.  He testified that he was taken by medivac following an 
ambush, at which time he had a severe headache and his eyes felt 
like they were going to pop out of his head.  He stated his blood 
pressure was 180/80, which was in May 1968.  The Veteran 
expressed surprise that someone as young as 20 years old and 
weighing 160 pounds would have high blood pressure.  He testified 
that he first learned he had hypertension in 1980.  He noted he 
was not a smoker and was surprised that he had been diagnosed 
with hypertension at that time.  The Veteran felt the first 
indication of hypertension was when he had the terrible headache 
in service.  

Regarding peripheral neuropathy, the Veteran testified that he 
did not have diabetes and thus his claim for peripheral 
neuropathy did not revolve around that diagnosis.  He stated he 
had been tested in 2003 for the symptoms associated with 
peripheral neuropathy but he did not know the results.  The 
Veteran stated the symptoms would come and go, but admitted he 
had not been treated for peripheral neuropathy and had not seen a 
doctor since the 2003 testing.  

The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions, his testimony, the VA 
and private medical records, and the articles the Veteran 
submitted.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as a hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
warranted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, to prevail on the issue of service connection, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a disease 
or injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally, Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6) (2009).  The last date on which such a 
veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

In this case, the Veteran asserts that hypertension and 
peripheral neuropathy may have resulted from exposure to Agent 
Orange while he was in Vietnam.  The Veteran has the requisite 
service, as he served in Vietnam.  Thus, he is presumed to have 
been exposed to an herbicide agent.  

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-
41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
a claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for hypertension and peripheral neuropathy 
on both a direct basis and as secondary to herbicide exposure.  
The Board will address each issue separately.

A.	Hypertension

Although the Veteran's in-service Agent Orange exposure is 
presumed based on his active service in Vietnam, hypertension is 
not among the diseases for which service connection is available 
on a presumptive basis due to in-service herbicide exposure.  The 
Board has read through all of the articles the Veteran submitted 
that show a possible association between Agent Orange exposure 
and hypertension.  While these articles establish that 
hypertension is a possible risk of in-service Agent Orange 
exposure, they do not address whether the Veteran's hypertension 
is likely related to his in-service Agent Orange exposure.  For 
example, one of the articles entitled, "Data Suggest a Possible 
Association Between Agent Orange Exposure and Hypertension, But 
the Evidence Is Limited," provides the following findings, in 
part:

A finding of "limited or suggestive evidence 
of an association" means that scientific 
studies of adequate quality have yielded 
information pointing to a possible statistical 
link or plausible biological means by which 
exposure to the chemicals of concern could 
result in a particular health effect, but that 
contradictory results from other studies, 
biases, or other confounding factors limit the 
certainty of the evidence.

The articles that address the possible connection use essentially 
this identical language.  The use of words of "limited and 
suggestive evidence," "could result in a particular health 
effect," and "contradictory results" establish findings that 
are too general and speculative to prove a causal connection in 
the context of the present case.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
The Board notes that the other articles addressing the possible 
relationship use essentially identical language.

The Veteran also submitted an August 2009 letter from a private 
physician, Dr. R.H.  He stated the following, in part:

According to [the Veteran], he has been 
exposed to Agent Orange, which also has an 
association with blood pressures.  Given this 
exposure, it could be possible that it has 
some contribution to his blood pressure that 
is very difficult to control.

(Italics added.)

Like the articles submitted by the Veteran, the wording in this 
letter is too speculative to establish a nexus between the 
Veteran's hypertension and his Agent Orange exposure.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (holding that a medical 
opinion was purely speculative where the expert stated that the 
respiratory problems that contributed to the veteran's death 
could have been precipitated by his time in a prisoner of war 
camp); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (holding that a 
doctor's opinion framed in terms of "could have been" is not 
probative).  

Dr. MCN has written two letters, one in August 2009 and one in 
March 2010.  In the August 2009 letter, he noted, "New VA 
findings relate [hypertension] to Agent Orange, for which this 
patient already has an open claim."  In the March 2010 letter, 
Dr. MCN reported the symptoms the Veteran experienced in May 
1968, when he had a blood pressure reading of 180/80, which were 
severe headache, blurred vision, and vomiting.  He stated, "This 
was reported to be due to exposure to Agent Orange."  These 
statements do not establish that the Veteran's hypertension is 
the result of Agent Orange exposure.  Dr. MCN made no independent 
conclusion that it was due to Agent Orange exposure.  Rather, in 
the August 2009 letter, he noted the association between Agent 
Orange exposure and hypertension, and in the March 2010 letter, 
he stated that the Veteran's in-service symptoms were 
"reported" to be due to exposure to Agent Orange.  To the 
extent that one would argue either is an independent finding, the 
Board finds that without a rationale for such finding, the 
statements have no probative value.

Thus, the Board concludes that service connection for 
hypertension is not warranted for presumptive service connection 
on the basis of being attributable to herbicide exposure.  The 
remaining analysis will consider whether a grant of direct 
service connection, to include whether it was manifested to a 
compensable degree within one year following discharge from 
service.

The Veteran has alleged that he had hypertension in service.  The 
service treatment records do not support this assertion.  While 
there are elevated blood pressure readings, they do meet the 
criteria for hypertension.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2009) (Hypertension for VA purposes means 
that the diastolic blood pressure is predominantly 90 or more or 
systolic blood pressure is predominantly 160 or more.  
Hypertension must be confirmed by readings taken two or more 
times on three different days.).  For example, the Veteran's 
blood pressure readings in service were as follows: August 1967: 
130/80; September 1967: 128/70 (sitting), 114/62 (recumbent), 
132/74 (standing); May 1968: 180/80, 158/80; December 1968: 
128/68.

The Veteran is competent to report the symptoms he experienced at 
the time he had elevated blood pressure readings in service, but 
he is not competent to state that he had hypertension in service, 
as that requires a medical opinion.  A VA physician reviewed the 
Veteran's claims file and specifically reported the blood 
pressure readings laid out above and concluded, "It would be 
less likely than not that this represented the onset of the 
[V]eteran's hypervascular disease."  The Board is aware that the 
VA physician did not provide a rationale for why he concluded 
that hypertension did not have its onset during service.  However 
the Board finds that this was not necessary because the Veteran's 
blood pressure readings during service never met the criteria for 
hypertension for VA purposes.  See id.  Thus, an explanation for 
why hypertension was not shown in service is unnecessary here 
because the facts support the conclusion made by the medical 
professional.

In Dr. MCN's letter, he expressed his belief that the Veteran's 
hypertension was "service related."  He reported the in-service 
elevated blood pressure reading of 180/80 and stated that the 
Veteran's blood pressure continued to be elevated in the 1970's 
and 1980's.  The Board does not find that such establishes a 
nexus between the diagnosis of hypertension and service.  Having 
an elevated blood pressure reading does not equate to a finding 
that the Veteran had hypertension.  The objective evidence of 
record establishes the Veteran did not have hypertension in 
service.  There is also no objective evidence that hypertension 
manifested to a compensable degree within one year following 
discharge from service.  To the extent that one would argue 
Dr. MCN's opinion provides a nexus between the diagnosis of 
hypertension and service, the Board finds that the February 2009 
opinion from the VA physician outweighs Dr. MCN's opinion.  Dr. 
MCN's opinion is not shown to be based upon a review of the 
claims file or objective evidence, as his opinion is silent 
regarding the specific blood pressure readings in service 
(showing an absence of hypertension).  Additionally, he provided 
no true rationale for the findings he made in the letter.  This 
significantly lessens the probative value of his opinion. 

Currently, the only evidence of record supporting the Veteran's 
claim that hypertension had its onset in service is his own lay 
opinion, which is not competent to provide the etiology of 
hypertension.  

The Board notes that the VA examiner in December 2008 rendered a 
positive opinion that the Veteran's hypertension was "more 
likely than not related to the hypertension noted in 1969 while 
on active duty."  In discussing the Veteran's medical history, 
he had stated that the Veteran had been diagnosed with 
hypertension in 1969 following a motor vehicle accident.  The RO 
sent the claims file back so that the examiner could review the 
specific blood pressure readings in service, as the service 
treatment records had not shown a diagnosis of hypertension in 
service.  The examiner then reviewed the service treatment 
records and reported the specific blood pressure readings 
described above, at which point, he determined it was less likely 
than not that the current hypertension had its onset in service.  
The Board has accorded the December 2008 opinion no probative 
value because it was based on an inaccurate factual premise of 
there being a diagnosis of hypertension in service.  This 
February 2009 addendum outweighs the December 2008 opinion.

In sum, the Board concludes that hypertension was not shown in 
service, manifested to a compensable degree within one year 
following discharge from service, and is not otherwise related to 
service, to include due to herbicide exposure.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not operable in this claim because the 
preponderance of the evidence is against the claim for service 
connection for hypertension.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

B.	Peripheral Neuropathy

As noted in the VCAA discussion, the Veteran admits that he has 
not received treatment for peripheral neuropathy nor is he aware 
of a definite diagnosis of peripheral neuropathy.  The Board has 
thoroughly reviewed all the evidence of record, including the 
private and VA treatment records and cannot find evidence of 
either complaints by the Veteran of symptoms involving peripheral 
neuropathy, objectively noted manifestations consistent with 
peripheral neuropathy, or a diagnosis of peripheral neuropathy by 
a medical professional.  In fact, the Board is unsure where the 
Veteran's peripheral neuropathy symptoms are manifested, although 
it has assumed such symptoms involve the lower extremities.  In 
the Veteran's application for compensation benefits, his notice 
of disagreement, his substantive appeal, and at the March 2010 
Board hearing, he  never stated where he experienced these 
symptoms.  Additionally, the Veteran has not attempted to provide 
statements or testimony establishing any continuity of 
symptomatology or peripheral neuropathy while in service.  

The Board concludes that the preponderance of the evidence is 
against a finding that the Veteran has peripheral neuropathy, as 
such has not been shown during the appeal period or even prior to 
the appeal period, and service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence 
of proof of a present disability, there can be no valid claim); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection may not be granted unless a current disability 
exists); see also McClain, supra.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule is 
not for application.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for hypertension, to include as secondary to 
herbicide exposure, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to herbicide exposure, is denied.


REMAND

At the March 2010 hearing before the undersigned, the Veteran 
testified he had been seen for his service-connected anxiety 
disorder the previous day.  Such treatment record is not part of 
the claims file and is relevant to the Veteran's claim for an 
increased evaluation involving the anxiety disorder.  
Additionally, at the hearing, the Veteran stated he had requested 
a higher rating than 10 percent because he felt his disability 
had worsened.  This would indicate that he felt his disability 
had worsened since the November 2008 VA examination.  See VA 
O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA 
examination is required when disability in question has undergone 
an increase in severity since the time of the last VA 
examination).  Thus, a new examination is necessary to enable the 
Board to render a final determination as to this claim.  

With respect to the claim for service connection for a skin 
disorder, the Board finds that the criteria for entitlement to a 
VA examination and a medical opinion have been met.  See McLendon 
v, 20 Vet. App. at 81.  Here, a July 2003 VA treatment record 
shows the examiner found that the Veteran had a fine erythematous 
rash on the extremity.  At that time, the Veteran reported having 
a past medical history of a diffuse rash, which he (the Veteran) 
attributed to Agent Orange exposure.  The Veteran testified at 
his March 2010 hearing that he has had this rash since at least 
1986.  He stated it caused him no pain, but that it was itchy.  
The Board finds that the evidence, including the Veteran's 
testimony and statements, establish that he has a possible 
current skin disorder, which may be due to service, and there is 
insufficient evidence to decide the claim.  Thus, an examination 
is required.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment 
records from August 2008 to the present 
pertaining to treatment for anxiety disorder 
and/or skin disorder.

2.  Schedule the Veteran for a VA skin 
disorders examination to determine whether 
the Veteran has a current skin disorder and, 
if so, the likelihood of the etiology of the 
skin disorder, to include whether it is due 
to herbicide exposure.  The examiner should 
review the Veteran's claims file and note 
such a review in any examination report.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of skin 
signs or symptoms, and state what 
precipitates and what relieves them.  The 
examiner should identify all current 
manifestations of the skin disorder.  The 
examiner should render an opinion as to 
whether it is as likely as not (i.e.,  there 
is a 50 percent or greater probability) that 
any skin disorder was incurred in service or 
is otherwise due to service, to include 
herbicide exposure.  

It is requested that a rationale be afforded 
in support of any opinion provided.  If the 
examiner cannot respond without resorting to 
speculation, he should explain why a response 
would be speculative.

3.  Schedule the Veteran for a VA psychiatric 
examination to determine the current severity 
of his service-connected anxiety disorder.  
The examiner should review the Veteran's 
claims file and note such a review in any 
examination report.  The examiner should 
identify all current manifestations of the 
service-connected anxiety disorder.  The 
examiner should also provide an opinion 
concerning the current degree of social, 
occupational, family relations, judgment, 
thinking and mood impairment resulting from 
the service-connected anxiety disorder.  In 
addition, the examiner should provide a 
global assessment of functioning score with 
an explanation of the significance of the 
score assigned.  A rationale for all opinions 
expressed must be provided.

4.  Thereafter, readjudicate the Veteran's 
claims of entitlement to service connection 
for a skin disorder, to include as being 
secondary to herbicide exposure, and 
entitlement to an initial evaluation in 
excess of 10 percent for anxiety disorder.  
If any of the decisions remain adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


